EXHIBIT 2.1 AMENDMENT NO. 1 TO PLAN AND AGREEMENT OF MERGER This constitutes Amendment No. 1 to that certain Plan and Agreement of Merger (the “Plan of Merger”), dated January 9, 2009, by and among Diamond I, Inc., a Delaware corporation (“Parent”), UB Acquisition Corp., a Nevada corporation wholly owned by Parent (“Acquiror”), and ubroadcast, Inc., a Nevada corporation (“Target”). For good and adequate consideration, the receipt and adequacy of which is hereby acknowledged, the parties hereby agree, as follows: A.Section 1.6(b) of the Plan of Merger is hereby deleted in its entirety and replaced with the following: (b)Each share of Target Common Stock which is outstanding immediately prior to the Effective Time, other than those shares of Target Common Stock cancelled as set forth in subsection (a) hereof, shall be converted into the right to receive shares of the $.001 par value per share common stock of Parent (the “Parent Common Stock”), as follows: at the Effective Time, each share of Target Common Stock shall be exchanged for 168.299 shares of Parent Common Stock, for a total of 2,560,000,000 shares of Parent Common Stock (these shares of Parent Common Stock are referred to as the “Closing Shares”). The Closing Shares are referred to as the “Merger Consideration”. B.Section 1.8 of the Plan of Merger is hereby deleted in its entirety and replaced with the following: 1.8. Closing. The closing (the “Closing”) of the transactions contemplated by this Agreement shall take place (a) at the offices of Target at 3:00 p.m., local time, on the earlier of (i) January 23, 2009, or (ii) the third business day immediately following the date on which the last of the conditions set forth in Article VI is fulfilled or waived, (b) at such other time and place and on such other date as Parent and Target shall agree or (c) by exchange of duly executed documents via facsimile and/or e-mail (the “Closing Date”). C.Section 2.4 of the Plan of Merger is hereby deleted in its entirety and replaced with the following: Section 2.4. Board of Directors of Parent. Upon the Closing, three of the directors of Parent, Waddell D. Loflin, Gregory A. Bonner and Ira R. Witkin, shall resign and, in their place, John Castiglione, Jason Sunstein and one other person designated by Messrs. Castiglione and Sunstein shall be elected, to serve until the earlier of their removal or resignation. D.Section 3.3 of the Plan of Merger is hereby deleted in its entirety and replaced with the following: Section 3.3. Capitalization. The authorized capital stock of Parent consists of 4,000,000,000 shares of Parent Common Stock, $.001 par value per share, and 50,000,000 shares of preferred stock, $.001 par value per share. As of the date hereof, 691,016,707 shares of Parent Common Stock and no shares of Parent’s preferred stock are issued and outstanding, all of which are validly issued, fully paid and non-assessable. No shares of Parent Common Stock or preferred stock are held in the treasury of Parent or by subsidiaries of Parent. 100,000 shares of Parent Common Stock are reserved for future issuance under Parent’s Second Amended 2004 Stock Ownership Plan and 15,000,000 shares of Parent Common Stock are reserved for issuance under certain warrants, all as described in the Parent Disclosure Schedule. Each of the outstanding shares of capital stock of each of Parent’s corporate subsidiaries is duly authorized, validly issued, fully paid and non-assessable and such shares owned by Parent are owned free and clear of all security interests, liens, claims, pledges, agreements, limitations on Parent’s voting rights, charges or other encumbrances of any nature whatsoever. E.Section 3.16 of the Plan of Merger is hereby deleted in its entirety and replaced with the following: Section 3.16. Brokers; Finders. The parties acknowledge that Heriberto Cruz acted as a finder in connection with the transactions contemplated by this Agreement. Parent shall be solely responsible for the payment of any and all finder’s fee payable to Heriberto Cruz, upon the consummation of the transactions contemplated herein. To that end, the parties acknowledge that Parent has entered into a finder’s fee agreement with Heriberto Cruz, in the form of Annex E attached hereto. The parties further acknowledge that no other broker, finder or investment banker is, or will be, entitled to any brokerage, finder’s or other fee or commission in connection with the transactions contemplated by this Agreement. F.Section 3.16 of the Plan of Merger is hereby deleted in its entirety and replaced with the following: Section 4.3. Capitalization. The authorized capital stock of Target consists of 75,000,000 shares of Target Common Stock, $.001 par value per share, and no shares of preferred stock. As of the date hereof, 15,211,018 shares of Target Common Stock are issued and outstanding, all of which are validly issued, fully paid and non-assessable; no shares of preferred stock are issued and outstanding; and no shares of Target Common Stock are held in the treasury of Target or by any subsidiary of Target. Except as set forth in the Target Disclosure Schedule, there are no options, warrants or other rights, agreements, arrangements or commitments of any character relating to the issued or unissued capital stock of Target or obligating Target to issue or sell any shares of capital stock of, or other equity interests in, Target. All shares of Target Common Stock subject to issuance shall be duly authorized, validly issued, fully paid and non-assessable. There are no outstanding contractual obligations of Target to repurchase, redeem or otherwise acquire any shares of Target Common Stock. G.Section 6.3(d) of the Plan of Merger is hereby deleted in its entirety and replaced with the following: (d)Reverse Split. Parent shall have completed a recapitalization to effectuate a 32-to-1 reverse split of its outstanding common stock. H.Section 6.3(f) of the Plan of Merger is hereby deleted in its entirety and replaced with the following: (f)Accrued Salary. Parent shall have paid all accrued and unpaid salary of Parent’s president, David Loflin, by issuing 160,000,000 shares of Parent’s common stock, which shares shall become, after the reverse split described in subparagraph (d) above, 5,000,000 shares of Parent’s common stock. In all other aspects, the Plan of Merger is ratified and affirmed. DIAMOND I, INC. By: /s/ DAVID LOFLIN David Loflin President Dated: January 26, 2009 UBROADCAST, INC. By:/s/ JOHN L. CASTIGLIONE John L. Castiglione President Dated: January 26, 2009 UB ACQUISITION CORP. By: /s/ DAVID LOFLIN David Loflin President Dated: January 26, 2009 PLAN AND AGREEMENT OF MERGER PLAN AND AGREEMENT OF MERGER, dated as of January 9, 2009 (the “Agreement”), among Diamond I, Inc., a Delaware corporation (“Parent”), UB Acquisition Corp., a Nevada corporation wholly owned by Parent (“Acquiror”), and ubroadcast, Inc., a Nevada corporation (“Target”) (Aquiror and Target being hereinafter collectively referred to as the “Constituent Corporations”). WHEREAS, the Boards of Directors of Parent, Acquiror and Target have approved the acquisition of Target by Parent; WHEREAS, in furtherance of such acquisition, the Boards of Directors of Parent, Acquiror and
